PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

              Nos. 11-1192 & 11-1193
                _______________

 JEFFREY MARCUS, Individually and On Behalf of All
           Others Similarly Situated.

                        v.

       BMW of NORTH AMERICA, LLC;
BRIDGESTONE AMERICAS TIRE OPERATIONS, LLC,
        f/k/a BRIDGESTONE FIRESTONE
         NORTH AMERICAN TIRE, LLC;
         BRIDGESTONE CORPORATION


BRIDGESTONE AMERICAS TIRE OPERATIONS, LLC,
        f/k/a BRIDGESTONE FIRESTONE
         NORTH AMERICAN TIRE, LLC;
        BRIDGESTONE CORPORATION,

                      Appellants (No. 11-1192)

BMW OF NORTH AMERICA, LLC,

                      Appellant (No. 11-1193)
                     _______________

      On Appeal from the United States District Court
                For the District of New Jersey
          (D.C. Civil Action No. 2-08-cv-05859)
      District Judge: Honorable Katharine S. Hayden
                      _______________

                Argued September 20, 2011
                    _______________

 Before: AMBRO, CHAGARES, and ALDISERT, Circuit
                    Judges

              (Opinion filed August 07, 2012)

Hugh R. Whiting, Esq.     [ARGUED]
Dustin B. Rawlin, Esq.
Jones Day
North Point
901 Lakeside Avenue
Cleveland, OH 44114

      Counsel for Appellant,
      Bridgestone Corporation

Susan T. Dwyer, Esq.
Herrick Feinstein LLP
2 Park Avenue
New York, NY 10016

Ronald J. Levine, Esq.
David R. King, Esq.




                            2
Herrick Feinstein LLP
210 Carnegie Center
Princeton, NJ 08540

      Counsel for Appellant,
      Bridgestone Americas Tire Operations, LLC

Rosemary J. Bruno, Esq.
Christopher J. Dalton, Esq. [ARGUED]
Buchanan Ingersoll & Rooney
550 Broad Street, Suite 810
Newark, NJ 07102

      Counsel for Appellant,
      BMW of North America, LLC

Karin E. Fisch, Esq.     [ARGUED]
Orin Kurtz, Esq.
Abbe, Spanier, Rodd & Abrams LLP
212 East 39th Street
New York, NY 10016

Alan E. Sash, Esq.
Steven J. Hyman, Esq.
McLaughlin & Stern, LLP
260 Madison Avenue
New York, NY 10016

      Counsel for Appellee,
      Jeffrey Marcus




                              3
                              _______________

                       OPINION OF THE COURT
                           _______________


AMBRO, Circuit Judge

                              Table of Contents

I. Factual and Procedural Background ............................... 6
II. Jurisdiction and Standard of Review ............................. 10
III. Preliminary Matters ....................................................... 10
   A. The Class Definition and the Claims to be Given Class
       Treatment ................................................................... 12
   B. Ascertainability ........................................................... 14
IV. Rule 23(a) ...................................................................... 18
   A. Numerosity ................................................................. 18
   B. Commonality .............................................................. 24
   C. Typicality .................................................................... 25
V. Rule 23(b)(3): Predominance....................................... 29
   A. The Common Law Claims ......................................... 30
     1. Common Proof of Susceptibility to Road Hazard
          Damage ................................................................. 32
     2. Common Proof of Proximate Causation .............. 36
   B. The New Jersey Consumer Fraud Act Claims ........... 39
VI. Conclusion .................................................................... 55


       This class action involves run-flat tires (“RFTs”). As
their name suggests, they can “run” while “flat.” Even if an
RFT suffers a total and abrupt loss of air pressure from a
puncture or other road damage, the vehicle it is on remains




                                           4
stable and can continue driving for 50 to 150 miles at a speed
of up to 50 miles per hour.

        Jeffrey Marcus leased a BMW convertible equipped
with four Bridgestone RFTs. Unfortunately, he experienced
four “flat” tires during his three-year lease. In each case, the
RFT worked as intended. Even though the tire lost air
pressure, Marcus was able to drive his car to a BMW dealer
to have the tire replaced. Unsatisfied nonetheless, Marcus
sued Bridgestone Corporation, Bridgestone Americas Tire
Operations, LLC (“BATO”) (together “Bridgestone”), and
BMW of North America, LLC (“BMW”), asserting consumer
fraud, breach of warranty, and breach of contract claims.
Among other things, he claims that Bridgestone RFTs are
“defective” because they: (1) are “highly susceptible to flats,
punctures and bubbles, and . . . fail at a significantly higher
rate than radial tires or other run-flat tires;” (2) cannot be
repaired, only replaced, “in the event of a small puncture;”
and (3) are “exorbitantly priced.” J.A. 91, 100, 102. He also
claims RFT-equipped BMWs cannot be retrofitted to operate
with conventional, non-run-flat tires, and that “many service
stations do not sell” Bridgestone RFTs, making them difficult
to replace. J.A. 91, 92. He faults BMW and Bridgestone for
failing to disclose these “defects.”

       The District Court certified Marcus’s suit under
Federal Rule of Civil Procedure 23(b)(3) as an opt-out class
action brought on behalf of all purchasers and lessees of
certain model-year BMWs equipped with Bridgestone RFTs
sold or leased in New Jersey with tires that “have gone flat
and been replaced.” For the reasons that follow, we part from
the District Court. Among other problems, on the record
before us, Marcus’s claims do not satisfy the numerosity and
predominance requirements. We thus vacate the District
Court’s certification order and remand for proceedings
consistent with this opinion.




                               5
      I.    FACTUAL AND PROCEDURAL BACKGROUND

    In July 2007, Jeffrey Marcus (a New York resident) leased
a 2007 BMW 328ci from an authorized BMW dealership in
Ramsey, New Jersey. The convertible first caught his eye at
another dealership in South Hampton, New York. He saw the
car on the showroom floor and, interest piqued, picked up a
brochure. Aside from visiting the dealership, picking up the
brochure, and riding in a friend’s 328ci as a passenger,
Marcus claims he “absolutely [did] not” do any other research
on BMW vehicles or RFTs before leasing his car. J.A. 875.

        As noted, Marcus suffered four “flat” 1 tires during his
three-year lease. Each time he experienced a flat, he drove
his car to a BMW dealership in New York and had the tire
replaced. BMW then billed Marcus between $350 to $390 for
parts, labor, fees, and taxes. See J.A. 407-11. After his first
flat, Marcus purchased a road-hazard warranty for about
$400, which covered at least some of the replacement costs
for flat tires two through four. See J.A. 880.

       Marcus’s first two flat tires were not available for
inspection in this lawsuit. Dealer records show that a nail
punctured the first tire and the second was replaced due to a
“blown out bubble.” J.A. 407-08. Marcus’s third tire was
replaced because he ran over a chunk of metal “the size of a
finger,” according to his own expert, and his fourth because
he ran over another sharp object that tore and gouged the tire
and damaged the sidewall. J.A. 300. The parties’ experts
agree that the third and fourth tires could not have been

1
  As noted in our introduction, RFTs do not go “flat” in the
conventional sense. When discussing RFTs, we use the term
“flat” to mean a tire that has suffered a loss of air pressure
and been replaced.




                               6
repaired, and that any tire (run-flat or conventional) would
have been damaged, if not destroyed, under the
circumstances. See J.A. 300, 414-15. They also agree on two
other, more general propositions: (1) a tire can “go flat” or
fail for a wide variety of reasons and not be a “defective” tire;
and (2) to determine properly and accurately the cause of any
particular tire failure, a careful and thorough examination of
that tire is necessary. See J.A. 305, 399, 1476-77.
        The parties dispute what Marcus knew about RFTs and
RFT-equipped BMWs before leasing his car and, more
importantly, what other purchasers and lessees could have
known. To “provide a market and consumer perspective” on
RFTs and BMWs, BMW presented the expert report and
testimony of William Pettit. See J.A. 1761-76. He concluded
that “[a]n abundance of [RFT] information exists in the public
domain extolling the safety and convenience benefits and
discussing potential downsides.” J.A. 1769. He pointed to
BMW and Bridgestone documents (e.g., their press releases
and marketing brochures), as well as information from the
public domain (e.g., articles in publications like Consumer
Reports, BusinessWeek, The Wall Street Journal, and The
New York Times).

       To take but a few examples, BMW boasts in its
brochures that “should you get a flat, you can still travel up to
150 miles at 50 mph, thanks to [the 2007 BMW 3 Series
Convertible’s] standard run-flat tires,” J.A. 329, “so you can
drive off a busy highway, out of a dangerous area, or just
continue on your journey on a rainy night,” J.A. 1108. In
several other places, its brochures mention that the car comes
equipped with RFTs and that, “[d]ue to low-profile tires,
wheels, tires and suspension parts are more susceptible to
road hazard and consequential damages.” J.A. 366, 374, 377,
380. A warning about road hazard susceptibility also appears
in Bridgestone’s tire warranty — “low aspect ratio tires, with




                               7
reduced sidewall height, may be more susceptible to damage
from potholes, road hazards, and other objects such as curbs”
— as well as in BMW press releases from July 2006 and
March 2007. See J.A. 577, 579, 580, 993, 1449. In addition,
the BMW Owner’s Manual for the 328i warns drivers that,
“[f]or safety reasons, BMW recommends that damaged Run-
Flat Tires be replaced rather than repaired.” J.A. 1558.
BMW’s “Approved Tires” brochure similarly advises
consumers that “[w]hile some tire manufacturers will allow
tire repairs, BMW only recommends replacement of damaged
tires.” J.A. 1092. BMW and Bridgestone also highlight
information from the public domain.           An April 2006
BusinessWeek article says, “Run-flat tires aren’t cheap. Four
Bridgestone Blizzak Run-Flats cost about $1,200, compared
with perhaps $500 to $800 for comparable conventional
tires.” J.A. 762. Sounding a similar note, an article from the
June 2007 Consumer Reports mentions that some RFT
owners have complained about “limited replacement choices”
and “high replacement costs.” J.A. 961. However, this report
concludes that “[d]espite the disadvantages and
inconveniences of run-flat tires for many, Consumer Reports
believes that the safety benefits can outweigh the downsides.”
Id.

      Marcus disputes BMW’s and Bridgestone’s openness
about RFTs, the information available in the public domain,
and whether this information is sufficient to provide
consumers with notice about the downsides of Bridgestone
RFTs. He offers internal BMW and Bridgestone documents
— such as emails, research reports and marketing surveys —
to show that the defendants were aware that many other
consumers were as displeased with RFTs as he was.

       After his second flat tire, Marcus sued BMW and
Bridgestone. In his Amended Class Action Complaint, he
asserts claims against BMW and Bridgestone: (1) on behalf of




                              8
a nationwide class, for breach of implied warranty in
violation of the Magnuson Moss Warranty Act (“MMWA”);
and (2) on behalf of a New Jersey sub-class for (a) consumer
fraud in violation of the New Jersey Consumer Fraud Act
(“NJCFA”), (b) breach of implied warranty, (c) breach of
contract, and (d) breach of the implied covenant of good faith
and fair dealing. He also asserts a claim on behalf of the New
Jersey sub-class for breach of express warranty against
BMW.

        The District Court denied Marcus’s motion for class
certification with respect to the nationwide class, but granted
the motion with respect to the New Jersey sub-class. See
Marcus v. BMW of N. Am., LLC, No. 08-5859 (KSH), 2010
WL 4853308 (D.N.J. Nov. 19, 2010). The Court did not
provide a definition of the class it certified, though it cross-
referenced the docket entry for Marcus’s amended notice of
motion for class certification. That notice sought certification
of a

       New Jersey state subclass consisting of [any]
       and [a]ll current and former owners and lessees
       of 2006, 2007, 2008, and 2009 BMW vehicles
       equipped with run-flat tires manufactured by
       Bridgestone and/or BATO and sold or leased in
       [New Jersey] whose Tires have gone flat and
       been replaced (excluded from the Class and the
       Sub-Class are Defendants, as well as
       Defendants’ affiliates, employees, officers and
       directors, including franchised dealers, and any
       person who has experienced physical injury as a
       result of the defects at issue in this litigation) . .
       ..

J.A. 198.




                                 9
      II.   JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction under 28 U.S.C.
§ 1332(d).    Having granted BMW’s and Bridgestone’s
petitions for leave to appeal under Federal Rule of Civil
Procedure 23(f), we have appellate jurisdiction under 28
U.S.C. § 1292(e).

       “We review a class certification order for abuse of
discretion, which occurs if the district court’s decision rests
upon a clearly erroneous finding of fact, an errant conclusion
of law or an improper application of law to fact.” In re
Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 312 (3d
Cir. 2009) (quotation marks omitted).           “[W]hether an
incorrect legal standard has been used is an issue of law to be
reviewed de novo.” Id.

               III.   PRELIMINARY MATTERS

        “The class action is an exception to the usual rule that
litigation is conducted by and on behalf of the individual
named parties only.” Wal-Mart Stores v. Dukes, 131 S. Ct.
2541, 2550 (2011) (quotation marks omitted). To invoke this
exception, every putative class action must satisfy the four
requirements of Rule 23(a) and the requirements of either
Rule 23(b)(1), (2), or (3). See Fed. R. Civ. P. 23(a)-(b). To
satisfy Rule 23(a),

       (1) the class must be “so numerous that joinder
       of all members is impracticable” (numerosity);
       (2) there must be “questions of law or fact
       common to the class” (commonality); (3) “the
       claims or defenses of the representative parties”
       must be “typical of the claims or defenses of the
       class” (typicality); and (4) the named plaintiffs
       must “fairly and adequately protect the interests




                              10
       of the class” (adequacy of representation, or
       simply adequacy).

In re Cmty. Bank of N. Va., 622 F.3d 275, 291 (3d Cir. 2010)
(quoting Fed. R. Civ. P. 23). Rule 23(b)(3), the basis for
certification here, “requires that (i) common questions of law
or fact predominate (predominance), and (ii) the class action
is the superior method for adjudication (superiority).” Id.

        “[T]he requirements set out in Rule 23 are not mere
pleading rules.” Hydrogen Peroxide, 552 F.3d at 316; see
also Dukes, 131 S. Ct. at 2551. The party seeking
certification bears the burden of establishing each element of
Rule 23 by a preponderance of the evidence. See Hydrogen
Peroxide, 553 F.3d at 307. Echoing the Supreme Court, we
have repeatedly “emphasize[d] that ‘[a]ctual, not presumed[,]
conformance’ with Rule 23 requirements is essential.” Id. at
326 (quoting Newton v. Merril Lynch, Pierce, Fenner &
Smith, Inc., 259 F.3d 154, 167 (3d Cir. 2001) (quoting Gen.
Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 160 (1982))).

       To determine whether there is actual conformance with
Rule 23, a district court must conduct a “rigorous analysis” of
the evidence and arguments put forth. Id. at 316 (quoting
Falcon, 457 U.S. at 161). When doing so, the court cannot be
bashful. It “must resolve all factual or legal disputes relevant
to class certification, even if they overlap with the merits —
including disputes touching on elements of the cause of
action.” Id. at 307. 2 Rule 23 gives no license to shy away

2
  As a practical matter, the certification decision is typically a
game-changer, often the whole ballgame, for plaintiffs and
plaintiffs’ counsel. See Newton, 259 F.3d at 167 (“[D]enying
or granting class certification is often the defining moment in
class actions (for it may sound the ‘death knell’ of the




                               11
from making factual findings that are necessary to determine
whether the Rule’s requirements have been met.

        Before considering Rule 23(a) and Rule 23(b)(3), we
address two preliminary matters: (1) whether the District
Court clearly defined the parameters of the class and the
claims to be given class treatment, as required by Rule
23(c)(1)(B); and (2) whether the class must be (and, if so, is
in fact) objectively ascertainable.

       A. The Class Definition and the Claims to be Given
          Class Treatment

        “An order that certifies a class action must define the
class and the class claims, issues, or defenses . . . .” Fed. R.
Civ. P. 23(c)(1)(B). Specifically, “the text of the order or an
incorporated opinion must include (1) a readily discernible,
clear, and precise statement of the parameters defining the
class or classes to be certified, and (2) a readily discernible,
clear, and complete list of the claims, issues or defenses to be
treated on a class basis.” Wachtel v. Guardian Life Ins. Co.,
453 F.3d 179, 187 (3d Cir. 2006). Clearly delineating the
contours of the class along with the issues, claims, and
defenses to be given class treatment serves several important
purposes, such as providing the parties with clarity and
assisting class members in understanding their rights and
making informed opt-out decisions. Id.


litigation on the part of plaintiffs, or create unwarranted
pressure to settle nonmeritorious claims on the part of
defendants) . . . . ”). Appropriately, attentiveness to “the
potential for unwarranted settlement pressure” coincides with
a court’s obligation to conduct a “rigorous analysis” of
whether a plaintiff has demonstrated actual conformance with
Rule 23. Hydrogen Peroxide, 552 F.3d at 310.




                              12
        The definition of the class certified here is not clear
and precise. Rather than set out its own definition, the
District Court noted in its certification order that
“[c]ertification of the New Jersey sub-class is granted [D.E.
144],” cross-referencing the docket entry for Marcus’s
amended notice of motion for class certification. That notice
sought certification of a

       New Jersey state subclass consisting of [any]
       and [a]ll current and former owners and lessees
       of 2006, 2007, 2008, and 2009 BMW vehicles
       equipped with run-flat tires manufactured by
       Bridgestone and/or BATO and sold or leased in
       the United States whose Tires have gone flat
       and been replaced (excluded from the Class and
       the Sub-Class are Defendants, as well as
       Defendants’ affiliates, employees, officers and
       directors, including franchised dealers, and any
       person who has experienced physical injury as a
       result of the defects at issue in this litigation) . .
       ..

J.A. 198. Although Marcus’s notice of motion defines the
New Jersey subclass in terms of vehicles “sold or leased in
the United States,” the Court mentions in its accompanying
opinion that the subclass is “limited to those who bought or
leased their cars in New Jersey.” Marcus, 2010 WL 4853308
at *1.
        Even with this correction, however, the parameters of
Marcus’s class definition are far from clear. As written, the
definition seems to include not only (1) owners and lessees
who bought or leased a new or used BMW from a New Jersey
BMW dealership, but also (2) subsequent owners and lessees
who bought or leased a used BMW in New Jersey from
anyone, not just BMW dealers, and even (3) subsequent




                                13
owners and lessees who bought or leased a used BMW
anywhere in the country from anyone whose BMW was
initially bought or leased in New Jersey. When confronted
with this ambiguity at oral argument, Marcus’s counsel
clarified that the “intent” was to include only owners and
lessees of new BMWs purchased or leased in New Jersey
from BMW dealerships with original-equipment Bridgestone
RFTs. See Oral Arg. Tr. 20:19-:24. Even if the District
Court shared counsel’s understanding of the class definition,
counsel’s post hoc clarification is no substitute for a “readily
discernible, clear, and precise statement of the parameters
defining the class . . . to be certified” in either the certification
order or accompanying opinion. Wachtel, 453 F.3d at 187.

       In addition, the certification order does not define the
claims, issues, or defenses to be treated on a class basis at all.
The District Court’s opinion does address Marcus’s claims
and the issues presented, but we cannot find “a readily
discernible, clear, and complete list.” Id.; see also id. at 189
(noting that an opinion that forces us to “comb the entirety of
its text” and “cobble together the various statements” in
search of “isolated statements that may add up to a partial list
of class claims, issues, or defenses falls short of the readily
discernible and complete list of class claims, issues, or
defenses required by the Rule”).

       Rule 23(c)(1)(B) requires more, and thus a remand. If
Marcus continues to attempt to certify a class, he needs to
provide the Court with a more clearly defined class and set of
claims, issues, or defenses to be given class treatment.

       B. Ascertainability

       Many courts and commentators have recognized that
an essential prerequisite of a class action, at least with respect
to actions under Rule 23(b)(3), is that the class must be




                                 14
currently and readily ascertainable based on objective criteria.
See, e.g., John v. Nat. Sec. Fire & Cas. Co., 501 F.3d 443,
445 (5th Cir. 2007); In re Initial Pub. Offerings Sec. Litig.,
471 F.3d 24, 30 (2d Cir. 2006); Crosby v. Social Sec. Admin.
of the U.S., 796 F.2d 576, 580 (1st Cir. 1986); see also
Chiang v. Veneman, 385 F.3d 256, 271 (3d Cir. 2004)
(holding that “defining a class by reference to those who
‘believe’ they were discriminated against undermines the
validity of the class by introducing a subjective criterion into
what should be an objective evaluation”), abrog. on other
grounds by Hydrogen Peroxide, 552 F.3d at 318 n.18;
Johnson v. Geico Cas. Co., 673 F.Supp.2d 255, 268 (D. Del.
2009); Agostino v. Quest Diagnostics, Inc., 256 F.R.D. 437,
478 (D.N.J. Feb. 11, 2009); 1 William B. Rubenstein et al.,
Newberg on Class Actions, § 3:2-3:3 (5th ed.); 7A Charles
Alan Wright et al., Federal Practice and Procedure § 1760
(3d ed. 2005). If class members are impossible to identify
without extensive and individualized fact-finding or “mini-
trials,” then a class action is inappropriate. Some courts have
held that where nothing in company databases shows or could
show whether individuals should be included in the proposed
class, the class definition fails. See Clavell v. Midland
Funding LLC, No. 10-3593, 2011 WL 2462046, at *4 (E.D.
Pa. June 21, 2011); Sadler v. Midland Credit Mgmt, Inc.,
No.06-C-5045, 2008 WL 2692274, at *5 (N.D. Ill. July 3,
2008); In re Wal-Mart Stores, Inc. Wage & Hour Litig., No.
C 06-2069 SBA, 2008 WL 413749, at *8 (N.D. Cal. Feb. 13,
2008); Deitz v. Comcast Corp., No. C 06-06352 WHA, 2007
WL 2015440, at *8 (N.D. Cal. July 11, 2007).
       The ascertainability requirement serves several
important objectives.        First, it eliminates “serious
administrative burdens that are incongruous with the
efficiencies expected in a class action” by insisting on the
easy identification of class members. Sanneman v. Chrysler
Corp., 191 F.R.D. 441, 446 (E.D. Pa. Mar. 2, 2000). Second,




                              15
it protects absent class members by facilitating the “best
notice practicable” under Rule 23(c)(2) in a Rule 23(b)(3)
action. See Manual for Complex Litigation, § 21.222 (4th ed.
2004). Third, it protects defendants by ensuring that those
persons who will be bound by the final judgment are clearly
identifiable. See Xavier v. Philip Morris USA, Inc., 787 F.
Supp. 2d 1075, 1089 (N.D. Cal. 2011) (“Ascertainability is
needed for properly enforcing the preclusive effect of final
judgment.      The class definition must be clear in its
applicability so that it will be clear later on whose rights are
merged into the judgment, that is, who gets the benefit of any
relief and who gets the burden of any loss. If the definition is
not clear in its applicability, then satellite litigation will be
invited over who was in the class in the first place.”); 1
William B. Rubenstein et al., Newberg on Class Actions, §
3:1 (5th ed.).

        The proposed class raises serious ascertainability
issues. In its briefs, BMW claims that it “may be able to
identify current and former original owners and lessees of
BMW vehicles factory-equipped with Bridgestone RFTS
which were initially purchased or leased from New Jersey
dealerships.” BMW Br. at 38 (emphasis in original); see also
BMW Reply Br. 8. At oral argument, BMW’s counsel was
even less optimistic. He suggested that BMW could not
know which of the vehicles that fit the class definition had
Bridgestone RFTs because “[t]hey’re made in Germany by a
different company,” and BMW does not have a “parts
manifest.” See Oral Arg. Tr. 16:3-16:8. To complicate
matters further, not every car that comes onto a dealership lot
with Bridgestone RFTs necessarily leaves the lot with the
same tires. According to BMW, dealers might change the
tires at a customer’s request. In any event, says BMW, even
if the proper cars with the proper tires could be identified,
defendants’ records would not indicate whether all potential
class members’ Bridgestone RFTs “have gone flat and been




                               16
replaced,” as the class definition requires, because the class is
not limited to those persons who took their vehicles to BMW
dealers to have their tires replaced.

       If Marcus attempts to certify a class on remand, the
District Court — adjusting the class definition as needed —
must resolve the critical issue of whether the defendants’
records can ascertain class members and, if not, whether there
is a reliable, administratively feasible alternative. We
caution, however, against approving a method that would
amount to no more than ascertaining by potential class
members’ say so. For example, simply having potential class
members submit affidavits that their Bridgestone RFTs have
gone flat and been replaced may not be “proper or just.” See
Xavier, 787 F.Supp.2d at 1089-90 (rejecting plaintiffs’
ascertainability proposal to have potential class members
submit affidavits about their smoking histories). BMW and
Bridgestone will be able to cross-examine Marcus at trial
about whether and why his tires “have gone flat and been
replaced.” Forcing BMW and Bridgestone to accept as true
absent persons’ declarations that they are members of the
class, without further indicia of reliability, would have serious
due process implications. 3


3
  The class definition and ascertainability problems spill into
the predominance inquiry as well. According to BMW and
Bridgestone, the District Court could not have properly
conducted a choice-of-law analysis because the class
definition includes “unidentified persons from jurisdictions
unknown.” See BMW Br. at 45; see also BMW Reply Br. at
19 (“[T]he nebulous class definition . . . makes the choice-of-
law analysis difficult if not impossible.”). If the District
Court finds on remand an ascertainable class, and clarifies its
definition accordingly, then the defendants can renew their




                               17
                      IV.    RULE 23(A)4

       A. Numerosity

       Rule 23(a)(1), which requires that a class be “so
numerous that joinder of all members is impracticable,”
promotes three core objectives. First, it ensures judicial
economy. It does so by freeing federal courts from the
onerous rule of compulsory joinder inherited from the English
Courts of Chancery and the law of equity. See 1 Rubenstein,
supra, § 1:12. Courts no longer have to conduct a single,
administratively burdensome action with all interested parties
compelled to join and be present. Id. The impracticability of
joinder, or numerosity, requirement also promotes judicial
economy by sparing courts the burden of having to decide
numerous, sufficiently similar individual actions seriatim. Id.
at § 3:11. As for its second objective, Rule 23(a)(1) creates
greater access to judicial relief, particularly for those persons
with claims that would be uneconomical to litigate
individually. See Phillips Petroleum Co. v. Shutts, 472 U.S.
797, 809 (1985). Finally, the rule prevents putative class
representatives and their counsel, when joinder can be easily

choice-of-law arguments as they relate to predominance. We
note, however, that predominance is not defeated merely
because different states’ laws apply to different class
members’ claims. See Sullivan v. DB Invs., Inc., 667 F.3d
273, 301-02 (3d Cir. 2011) (en banc). In this regard, “Rule
23(b)(3) requires merely that common issues predominate,
not that all issues be common to the class.” Id. (quoting
Smilow v. Sw. Bell Mobile Sys., Inc., 323 F.3d 32, 39 (1st Cir.
2003) (emphasis added)).
4
  BMW and Bridgestone do not challenge the District Court’s
finding that Marcus is an adequate representative of the class.




                               18
accomplished, from unnecessarily depriving members of a
small class of their right to a day in court to adjudicate their
own claims. 7A Charles Alan Wright et al., Federal Practice
and Procedure § 1762 (3d ed. 2005).

        There is no minimum number of members needed for a
suit to proceed as a class action. See Stewart v. Abraham, 275
F.3d 220, 226-27 (3d Cir. 2001). We have observed,
however, that “generally if the named plaintiff demonstrates
that the potential number of plaintiffs exceeds 40, the first
prong of Rule 23(a) has been met.” Id. Nonetheless, Rule
23(a)(1) “requires examination of the specific facts of each
case.” Gen. Tel. Co. of the N.W. v. EEOC, 446 U.S. 318, 330
(1980).     Critically, numerosity — like all Rule 23
requirements — must be proven by a preponderance of the
evidence. See Hydrogen Peroxide, 552 F.3d at 307.

       When a plaintiff attempts to certify both a nationwide
class and a state-specific subclass, as Marcus did here,
evidence that is sufficient to establish numerosity with respect
to the nationwide class is not necessarily sufficient to
establish numerosity with respect to the state-specific
subclass. The Court of Appeals for the Eleventh Circuit’s
decision in Vega v. T-Mobile USA, Inc. is particularly
instructive on this point. 564 F.3d 1256, 1266-68 (11th Cir.
2009). There, the Court reversed a finding of numerosity
concerning a proposed class of all T-Mobile employees in
Florida who received commissions for the sale of cellphone
plans. It held that the plaintiff could not simply rely on the
nationwide presence of T-Mobile to satisfy the numerosity
requirement without Florida-specific evidence:
       Vega has not cited, and we cannot locate in the
       record, any evidence whatsoever (or even an
       allegation) of the number of retail sales
       associates T-Mobile employed during the class




                              19
      period in Florida who would comprise the
      membership of the class, as certified by the
      district court.

              Yes, T-Mobile is a large company, with
      many retail outlets, and, as such, it might be
      tempting to assume that the number of retail
      sales associates the company employed in
      Florida during the relevant period can overcome
      the generally low hurdle presented by Rule
      23(a)(1). However, a plaintiff still bears the
      burden of establishing every element of Rule
      23, and a district court’s factual findings must
      find support in the evidence before it. In this
      case, the district court’s inference of numerosity
      for a Florida-only class without the aid of a
      shred of Florida-only evidence was an exercise
      in sheer speculation.
Id. at 1267 (emphasis added) (citations and footnotes
omitted).

        Like Vega, Marcus offered sufficient company-wide
evidence to the District Court to support a finding of
numerosity for a nationwide class. According to BMW, it
sold or leased 740,102 vehicles equipped with RFTs
nationwide during the class period. But not all those vehicles
came with Bridgestone RFTs. The group includes cars with
RFTs from seven different manufacturers — Goodyear,
Pirelli, Michelin, Dunlop, Continental, Uniroyal, and
Bridgestone. With respect to these 740,102 vehicles, BMW
recorded and produced 582 unique customer contacts from
consumers across the nation who called BMW to complain
about their RFTs. Of those 582 customers, 196 specifically
identified their RFTs as Bridgestone RFTs.             Marcus
submitted 29 of the 582 complaints as evidence of the




                             20
proposed nationwide class’s numerosity. In addition, he
submitted records, obtained from various companies offering
road hazard products, showing thousands of claims made for
road hazard damage on 2006-2009 BMW vehicles. He even
provided loss-ratio data (the ratio of dollars received in
premiums to dollars paid out in claims) for one warranty
company’s contracts covering BMWs. Piled on top of that
were internal BMW emails about customer complaints
regarding Bridgestone RFTs.

       But after digging through this supposed mountain of
evidence, we can only speculate as to how many 2006-2009
BMWs were purchased or leased in New Jersey with
Bridgestone RFTs that have gone flat and been replaced. To
begin, we can only guess as to how many 2006-2009 BMWs
were purchased or leased in New Jersey regardless of tire
brand. That information is not in the record. There is also no
evidence of how many of the 740,102 vehicles bought and
leased nationwide had Bridgestone RFTs. No evidence
shows that BMW purchased tires from its seven RFT-
suppliers in roughly equal proportions or even if Bridgestone
was among its larger or smaller suppliers. As noted, Marcus
submitted 29 of the 582 nationwide complaints as evidence of
numerosity. The complaints, however, do not indicate in any
readily apparent way whether the complaining customers
purchased or leased their vehicles in New Jersey. Four
complaining customers did list New Jersey addresses. See
J.A. 1612, 1632, 1634, 1636. But only two of these four
customers referred to Bridgestone RFTs specifically, and one
of them apparently accepted $500 in “Lifestyle Gifts” as a
settlement from BMW. See J.A. 1634, 1636-43. And, like
Marcus, they could have crossed state lines to purchase or
lease their cars. Not to pile on, but Marcus has not pointed us
to any evidence in the record — not in the customer
complaints, the road hazard warranty claims, the loss-ratio
data, or the internal BMW emails — that identifies another




                              21
purchaser or lessee of a 2006-2009 BMW that was sold or
leased in New Jersey and equipped with Bridgestone RFTs
that have gone flat and been replaced. In short, he has offered
proof of only one potential class member: himself.

       Nonetheless, the District Court found that the New
Jersey class met the numerosity requirement because “it is
common sense that there will be more members of the class
than the number of consumers who complained — probably
significantly more,” and “common sense indicates that there
will be at least 40.” Marcus, 2010 WL 4853308 at *3. That
may be a bet worth making, but it cannot support a finding of
numerosity sufficient for Rule 23(a)(1).

       As we explained in Hydrogen Peroxide, a district court
must make a factual determination, based on the
preponderance of the evidence, that Rule 23’s requirements
have been met. See 552 F.3d at 307. Mere speculation is
insufficient. See 7A Wright, supra, § 1762 (collecting cases);
Roe v. Town of Highland, 909 F.2d 1097, 1100 n.4 (7th Cir.
1990) (“The party supporting the class cannot rely on
conclusory allegations that joinder is impractical or on
speculation as to the size of the class in order to prove
numerosity.”) (quotation marks omitted). Of course, Rule
23(a)(1) does not require a plaintiff to offer direct evidence of
the exact number and identities of the class members. But in
the absence of direct evidence, a plaintiff must show
sufficient circumstantial evidence specific to the products,
problems, parties, and geographic areas actually covered by
the class definition to allow a district court to make a factual
finding. Only then may the court rely on “common sense” to
forgo precise calculations and exact numbers. See In re
Prudential Ins. Co. of Am. Sales Practices Litig., 962 F. Supp.
450, 468, 510 (D.N.J. 1997), aff’d 148 F.3d 283 (3d Cir.
1998) (finding numerosity requirement satisfied without
pinpointing an exact number because the evidence suggested




                               22
a class of over 8,000,000 policyholders and “[c]ommon sense
suggest[ed] that it would be at best extremely inconvenient to
join all class members”); cf. Lloyd v. City of Phila., 121
F.R.D. 246, 249 (E.D. Pa. Aug. 22, 1988) (refusing to certify
a class when, despite plaintiff’s “mere speculation” that the
class could exceed 10,000 employees, the evidence
demonstrated that only the four plaintiffs met the class
definition).
        Given the complete lack of evidence specific to
BMWs purchased or leased in New Jersey with Bridgestone
RFTs that have gone flat and been replaced, the District
Court’s numerosity ruling crossed the line separating
inference and speculation. BMW is a large company that
sells and leases many cars throughout the country, many with
RFTs. But the Court did not certify a nationwide class of
BMW owners and lessees with any brand of RFTs. It
certified a New Jersey class of owners and lessees with
Bridgestone RFTs that have gone flat and been replaced. It is
tempting to assume that the New Jersey class meets the
numerosity requirement based on the defendant companies’
nationwide presence. But the only fact with respect to
numerosity proven by a preponderance of the evidence is that
Marcus himself is a member of the proposed class. “[I]f there
are no members of the class other than the named
representatives, then Rule 23(a)(1) obviously has not been
satisfied.” 7A Wright, supra, § 1762. And “we are not
prepared to read the numerosity requirement out of the class
action rule,” as we have no authority to do so. Gurmankin v.
Costanzo, 626 F.2d 1132, 1135 (3d Cir. 1980). Accordingly,
we hold that the District Court abused its discretion by
finding the numerosity requirement to be satisfied with
respect to the New Jersey class.




                             23
       B. Commonality

       Rule 23(a)(2)’s commonality requirement “does not
require identical claims or facts among class member[s].”
Chiang v. Veneman, 385 F.3d 256, 265 (3d Cir. 2004), abrog.
on other grounds by Hydrogen Peroxide, 552 F.3d at 318
n.18. “For purposes of Rule 23(a)(2), even a single common
question will do.” Dukes, 131 S.Ct. at 2556 (quotation marks
and alterations omitted); see also In re Schering Plough Corp.
ERISA Litig., 589 F.3d 585, 597 (3d Cir. 2009).

        Marcus seeks to offer evidence about, among other
things, whether Bridgestone RFTs are “defective,” whether
the defendants had a duty to disclose those defects, and
whether the defendants did in fact fail to disclose those
defects.5 These issues of fact and law (or some subset of
them) apply to each of Marcus’s causes of actions against
each of the defendants, and are issues common to all class
members. Accordingly, the District Court did not abuse its
discretion in finding the commonality requirement to be
satisfied.




5
  Whether Marcus has alleged actionable “defects” or simply
trade-offs that a consumer should consider in the purchase or
lease calculus was the not the question before the District
Court at the certification stage nor is it the one before us now.
So while BMW argues that it had no duty to provide
purchasers and lessees with a part-by-part price list for each
of its vehicles and warn them about Bridgestone RFTs being
“exorbitantly priced,” we cannot consider that argument at
this stage of the litigation.




                               24
       C. Typicality

        The concepts of typicality and commonality are
closely related and often tend to merge. See Baby Neal v.
Casey, 43 F.3d 48, 56 (3d Cir. 1994). “Both serve as
guideposts for determining whether under the particular
circumstances maintenance of a class action is economical
and whether the named plaintiff’s claim and the class claims
are so interrelated that the interests of the class members will
be fairly and adequately protected in their absence.” Falcon,
457 U.S. at 158 n.13. Typicality, however, derives its
independent legal significance from its ability to “screen out
class actions in which the legal or factual position of the
representatives is markedly different from that of other
members of the class even though common issues of law or
fact are present.” 7A Wright, supra, § 1764.

        To determine whether a plaintiff is markedly different
from the class as a whole, we consider the attributes of the
plaintiff, the class as a whole, and the similarity between the
plaintiff and the class. See Schering Plough, 589 F.3d at 597.
This comparative analysis addresses

       three distinct, though related, concerns: (1) the
       claims of the class representative must be
       generally the same as those of the class in terms
       of both (a) the legal theory advanced and (b) the
       factual circumstances underlying that theory;
       (2) the class representative must not be subject
       to a defense that is both inapplicable to many
       members of the class and likely to become a
       major focus of the litigation; and (3) the
       interests and incentives of the representative
       must be sufficiently aligned with those of the
       class.




                              25
Id. at 599. If a plaintiff’s claim arises from the same event,
practice or course of conduct that gives rises to the claims of
the class members, factual differences will not render that
claim atypical if it is based on the same legal theory as the
claims of the class. Hoxworth v. Blinder, Robinson & Co.,
980 F.2d 912, 923 (3d Cir. 1992).

        The District Court found that Marcus is typical of the
class, because “[w]hat is crucial to the typicality analysis here
is that Marcus and the class members purportedly suffered
harm from the same alleged course of conduct: the
defendants failed to disclose defects in their products,
misrepresented or omitted important information about the
products, and made promises about the products that were not
true.” Marcus, 2010 WL 4853308 at *6. BMW and
Bridgestone argue that the Court erred in its finding for three
reasons. First, Marcus performed very little research before
leasing his car, whereas the average BMW purchaser or
lessee performs significant research prior to purchase or lease.
Second, Marcus leased only one model BMW with one kind
of Bridgestone RFT, yet he seeks to represent a class
composed of people with other model-year BMWs and
Bridgestone tire types. According to Bridgestone, Marcus’s
claims potentially cover 49 different tire designs of varying
specifications, including size, load rating, and model type.
Third, New York law — not New Jersey law — applies to
Marcus’s claims and, as a result, Marcus is subject to unique
defenses that do not apply to all members of the proposed
class. We see no abuse of discretion behind any of these
arguments.
       First, even if there are marked differences in the
amounts of research class members performed, these
differences by themselves do not render Marcus’s claims
atypical. As discussed below, if a class member knew about
the alleged “defects” prior to purchase or lease, then that




                               26
knowledge could break the proximate cause link between the
alleged defect and any damages suffered. Determining
whether a class member had such knowledge requires an
individualized inquiry. That creates a predominance problem.
If Marcus knew of the defects prior to his lease, then he
would risk having the causal link between the defendants’
conduct and his damages broken. If that were so, he would
be unable to represent fairly the interests of class members
who did not have such knowledge. That would create a
typicality problem. But Marcus may be in a better position
than other potential class members because he did not do
significant research before leasing his car. That fact may
distinguish him from other class members, but it does not
prejudice his ability to protect absent class members’ interests
fairly and adequately.

       The fact that Marcus leased only one model BMW
with one kind of Bridgestone RFT also does not pose a
typicality problem. When a class includes purchasers of a
variety of different products, a named plaintiff that purchases
only one type of product satisfies the typicality requirement if
the alleged misrepresentations or omissions apply uniformly
across the different product types. See, e.g., Wiener v.
Dannon Co., 255 F.R.D. 658, 666-67 (C.D. Cal. Jan. 30,
2009); Gonzalez v. Proctor & Gamble Co., 247 F.R.D. 616,
621-22 (S.D. Cal. Sept. 12, 2007); Lewis Tree Serv. Inc. v.
Lucent Techs. Inc., 211 F.R.D. 228, 232-34 (S.D.N.Y. Nov.
20, 2002); Kaczmarek v. Int’ Bus. Machs. Corp., 186 F.R.D.
307, 313 (S.D.N.Y. May 12, 1999). The parties agree that
different tire models and sizes, and different vehicles, have
different performance characteristics, compositions, designs,
purposes, and uses. But Marcus alleges that the problems
with Bridgestone RFTs — that they are highly susceptible to
road hazard damage, unrepairable, expensive, difficult to
purchase, and that a vehicle cannot be converted for use of




                              27
conventional tires — are uniform and apply to all 2006-2009
BMW vehicles equipped with Bridgestone RFTs.

       As we discuss below with respect to predominance, the
District Court did not abuse its discretion when finding that a
defect making Bridgestone RFTs highly susceptible to road
hazard damage will show itself in a substantially similar way
across the various tire models and sizes at issue here. Nor is
there any indication that BMW’s and Bridgestone’s
representations differed significantly depending on the
model-year BMW or specification of Bridgestone RFT.
Therefore, the fact that Marcus leased only one model BMW
with one kind of Bridgestone RFT does not pose a typicality
problem.

       Finally, “[i]t is well-established that a proposed class
representative is not ‘typical’ under Rule 23(a)(3) if ‘the
representative is subject to a unique defense that is likely to
become a major focus of the litigation.’” Schering Plough,
589 F.3d at 598 (quoting Beck v. Maximus, Inc., 457 F.3d
291, 301 (3d Cir. 2006)).           “Other courts of appeals
emphasize, as do we, the challenge presented by a defense
unique to a class representative — the representative’s
interests might not be aligned with those of the class, and the
representative might devote time and effort to the defense at
the expense of issues that are common and controlling for the
class.” Beck, 457 F.3d at 297. Here, BMW and Bridgestone
argue that New York law, not New Jersey law, applies to
Marcus’s claims and, along with it, certain unique defenses.
For example, they claim that New York law, unlike New
Jersey law, requires privity of contract in order to pursue a
claim for breach of implied warranty. Compare Arthur Jaffe
Assocs. v. Bilsco Auto Serv. Inc., 89 A.D.2d 785, 785 (App.
Div. 1982), aff’d 448 N.E.2d 792, 792 (N.Y. 1983), with
Paramount Aviation Corp. v. Augusta, 288 F.3d 67, 73-76 (3d
Cir. 2002) (applying New Jersey law).




                              28
       The defendants presented this argument to the District
Court, but it did not respond to it. The Court did conduct a
choice-of-law analysis with respect to the class members’
MMWA claims when considering issues of predominance. It
did not, however, conduct a choice-of-law analysis with
respect to Marcus’s consumer fraud or common law claims
when considering issues of typicality, specifically whether
Marcus’s claims are subject to unique defenses that are likely
to become a major focus of the litigation. But even if New
York, rather than New Jersey, law applies to Marcus’s claims,
BMW and Bridgestone have failed to demonstrate how any
defenses unique to Marcus’s claims will become a major
focus of the litigation. On remand, the parties and the District
Court may find that the contours of the litigation have
changed significantly and what will or will not likely be a
major focus of the litigation will have to be assessed. We
leave this to the District Court to address when and if the
issue should arise.

           V.    RULE 23(B)(3): PREDOMINANCE 6

        Under Rule 23(b)(3), “questions of law or fact
common to class members [must] predominate over any
questions affecting only individual members.”             This
predominance requirement “tests whether proposed classes
are sufficiently cohesive to warrant adjudication by
representation.” Amchem Prods., Inc. v. Windsor, 521 U.S.
591, 623 (1997). To assess predominance, a court at the
certification stage must examine each element of a legal claim
“through the prism” of Rule 23(b)(3). In re DVI, Inc. Sec.

6
  Neither BMW nor Bridgestone challenge on appeal the
District Court’s findings that a class action is the superior
method for adjudication.




                              29
Litig., 639 F.3d 623, 630 (3d Cir. 2011). A plaintiff must
“demonstrate that the element of [the legal claim] is capable
of proof at trial through evidence that is common to the class
rather than individual to its members.” Hydrogen Peroxide,
552 F.3d at 311. “Because the nature of the evidence that
will suffice to resolve a question determines whether the
question is common or individual, a district court must
formulate some prediction as to how specific issues will play
out in order to determine whether common or individual
issues predominate in a given case.” Id. (quotation marks
omitted).

       Marcus asserts four claims on behalf of the New Jersey
class against BMW and Bridgestone: (1) violations of the
NJCFA; (2) breach of the implied warranty of
merchantability; (3) breach of contract; and (4) breach of the
implied covenant of good faith and fair dealing. He also
asserts a claim for breach of express warranty against BMW.
We consider the elements of these claims through the prism
of the predominance requirement to determine whether they
are capable of proof with common, class-wide evidence.

       A. The Common Law Claims 7

        The essence of each of Marcus’s common law claims
(at least for purposes of our predominance analysis) is that he


7
  Like the District Court, we refer to Marcus’s breach of
warranty, breach of contract, and breach of the implied
covenant of good faith and fair dealing claims as his
“common law” claims, even though the breach of implied
warranty claims now derive from New Jersey statutes. See
N.J. Stat. Ann. § 12A:2-314.




                              30
purchased a defective product that caused him damage. 8 In
his complaint, Marcus alleges that Bridgestone RFTs (and, in

8
  “To state a claim for breach of the implied warranty of
merchantability . . . , a plaintiff must allege (1) that a
merchant sold goods, (2) which were not ‘merchantable’ at
the time of sale, (3) injury and damages to the plaintiff or its
property, (4) which were was caused proximately and in fact
by the defective nature of the goods, and (5) notice to the
seller of injury.” In re Ford Motor Co. E-350 Van Prods.
Liab. Litig. (No. II), No. 03-4558 (HAA), 2008 WL 4126264
at *19 (D.N.J. Sept. 2, 2008). A claim for breach of express
warranty similarly requires proof of proximate cause. See
Collins v. Uniroyal, Inc., 315 A.2d 16, 20 n.4 (N.J. 1974)
(“[P]roximate cause and damages. . . . are, of course,
necessary for a breach of express warranty verdict.”);
Prashker v. Beech Aircraft Corp., 258 F.2d 602, 607 (3d Cir.
1958) (“The measure of damages for a breach of warranty is,
under New Jersey law, the loss directly and naturally
resulting in the ordinary course of events from such breach”)
(emphases added). To state a claim for breach of contract, a
plaintiff must “[1] show that the parties entered into a valid
contract, [2] that the defendant failed to perform his
obligations under the contract and [3] that the plaintiff
sustained damages as a result.” Murphy v. Implicito, 920
A.2d 678, 689 (N.J. Super. Ct. App. Div. 2007) (quotation
marks omitted). Marcus’s implied covenant of good faith and
fair dealing claims also hinge on his purchasing a defective
product that caused him damage. See Amended Class Action
Complaint (J.A. 109-110) (“BMW breached those implied
covenants by selling or leasing to Plaintiff and members of
the Sub-Class Vehicles that were not fit for ordinary use, and
that were equipped with Tires that were inherently defective




                              31
turn, the BMW vehicles that they equip) are defective for
several reasons: (1) Bridgestone RFTs pop or sustain bubbles
from use under normal driving conditions, making them more
susceptible to road hazard damage than conventional tires and
other brands of RFTs; (2) they cannot be repaired in the event
of even a small puncture; and (3) they are extremely
expensive to replace. In addition, he alleges that his BMW
vehicle is defective because it cannot be reconfigured to
operate with conventional tires.

       The District Court found that Marcus could prove
these alleged defects at trial with common, class-wide
evidence. BMW and Bridgestone contest the Court’s finding
with respect to the first alleged defect. 9 They also argue that
issues of proximate causation — i.e., determining why each
class member’s tires “have gone and been replaced” — will
require individualized inquiries that will predominate over
any common ones.

              1.     Common Proof of Susceptibility to
                     Road Hazard Damage
        According to BMW and Bridgestone, Marcus has
failed to identify any particular defect that supposedly makes
Bridgestone RFTs more susceptible to road hazard damage

when BMW knew, or should have known, that the Tires were
defective. . . . As a direct and proximate result of BMW’s
breach of its implied covenants, Plaintiffs and Class members
have been damaged.”); see id. at 111-12 (making similar
allegations against Bridgestone).
9
   Because BMW and Bridgestone do not challenge the
District Court’s findings that, with respect to Marcus’s
common claims, the other alleged defects are capable of
common proof, we need not consider them.




                              32
than other tires. In addition, they claim that any defect —
should one exist at all — will not be evident uniformly across
all tires, regardless of size or other specifications, included in
the class definition. They argue that the District Court erred
by accepting without question Marcus’s expert testimony on
these points without considering their own.

        In In re Hydrogen Peroxide Antitrust Litigation, we
clarified a district court’s duty when confronted with
competing expert testimony about a plaintiff’s ability to prove
a claim through evidence that is common to the class. 552
F.3d at 307, 322-24. We held that “the court’s obligation to
consider all relevant evidence and arguments [on a motion for
class certification] extends to expert testimony, whether
offered by a party seeking class certification or by a party
opposing it.” Id. at 307. We explained that “[e]xpert opinion
with respect to class certification, like any matter relevant to a
Rule 23 requirement, calls for rigorous analysis.” Id. at 323.
Therefore, “[w]eighing conflicting expert testimony at the
certification stage is not only permissible[, but] it may be
integral to the rigorous analysis Rule 23 demands,” especially
when a party opposing certification offers its own competing
expert opinion. Id. We further assured district courts that
“[r]igorous analysis need not be hampered by a concern for
avoiding credibility issues.” Id. at 324. In that case, we ruled
that the district court abused its discretion because it appeared
to have assumed that it was barred from weighing one expert
opinion against another for the purpose of determining
whether the requirements of Rule 23 had been met,
specifically whether the plaintiff’s claims were susceptible to
common proof. Id. at 322.

       Like the District Court in Hydrogen Peroxide, the
District Court here was confronted with conflicting expert
testimony about whether the plaintiff could prove its claim
with common proof. On the one hand, Marcus’s tire expert,




                               33
Charles Gold, opined on the similarity of Bridgestone RFTs.
After “a detailed analysis of the thousands of pages of
specifications produced,” he found that “all Bridgestone run-
flat tires relevant to this action, despite variations due to size,
are substantially similar in construction.” J.A. 1978-79. He
concluded that “a proven defect arising from construction
would manifest itself in all relevant tires.” J.A. 1979. In
addition, Gold suggests in his expert report that not only
would all Bridgestone RFTs have a similar defect, but in fact
they all do have a particular defect. He explains that the
major difference between RFTs and conventional tires is the
inclusion of extra components added to the sidewall and
assemblies of RFTs, allowing RFTs to be operated at zero, or
near zero, inflation pressure. J.A. 1978. “Unfortunately,” he
adds, these same components stiffen the tire during regular
inflated use and “[t]he extra stiffness [in RFTs] can make the
tire more susceptible to road hazard damages during normal
use.” J.A. 1978-1979.

       BMW and Bridgestone counter by highlighting that
Gold recanted his “extra stiffness” opinion during his
deposition. He admitted he had no published testing, studies
or scientific data to support his opinion. J.A. 2031-32. In
fact, Gold admitted that he “cannot offer an opinion, to a
reasonable degree of engineering certainty, that Bridgestone
RFTs are more susceptible to road-hazard damage during
normal use.” J.A. 2074-75. When Bridgestone and BMW
moved to exclude Gold’s opinion, Marcus too seems to have
changed course with respect to the “stiffness” theory. Rather
than rely on that theory, he argued (and still argues now) that
Bridgestone RFTs are more susceptible to road hazard
damage because they are “low aspect ratio” tires and that
proof of this “defect” is found in the defendants’ own




                                34
documents, not in any expert report. Marcus Br. 27-28; J.A.
2138. 10

       Despite this apparent retreat from Gold’s “stiffness”
theory, the District Court found that Marcus “has offered
evidence that because run-flat tires are, universally,
substantially stiffer than conventional tires, they are therefore
more susceptible to road hazard damage. Such evidence
makes it likely that common issues of proof will establish the
class members’ claims.” Marcus, 2010 WL 4853308, at *13.
Ultimately, however, whether Bridgestone RFTs are more
susceptible to road hazard damage than other tires — due to
their “extra stiffness,” their low aspect ratio, or anything else
— is not the issue before us. Our inquiry is limited to
whether the District Court abused its discretion when finding
that, should a defect exist at all in Bridgestone RFTs that
makes them more susceptible to road hazard damage, Marcus
will be capable of proving that defect at trial through
evidence that is common to the class rather than individual to
its members. See Hydrogen Peroxide, 552 F.3d at 311.

       On this point, the Court discussed and apparently
credited Gold’s similarity opinion. Marcus, 2010 WL
4853308, at *4, *5 (noting that Marcus “will also offer Gold’s

10
   An aspect ratio is, roughly speaking, the relationship
between the height and width of a tire. A tire with a low
aspect ratio, sometimes referred to as a low profile tire, is
short and squatty and generally provides for better handling.
J.A. 421. Bridgestone argues that a low aspect ratio is not a
defect. It is simply a design trade-off that allows for better
handling at the cost of a softer ride, among other things.
Bridgestone Reply Br. 8-10. To repeat, see supra note 5,
whether Marcus has alleged actionable “defects” or non-
actionable design trade-offs is not before us.




                               35
expert testimony that all Bridgestone run-flat tires, regardless
of model, are substantially similar” and that “Gold’s expert
testimony opines that all of Bridgestone’s run-flat tires are
substantially similar, irrespective of model”). Bridgestone
offered its own expert evidence (reports and deposition
testimony from its experts, Brian Queiser and James Gardner)
that the different tires and sizes in the class are not
substantially similar given the differences in design,
components and materials in different tires specified as
standard and optional equipment for different BMW vehicles.
J.A. 399; 401-06; 413-15; 424-26; 452-53. The District Court
did not explicitly discuss these expert opinions, which
challenge the similarity opinion of Marcus’s expert.

       Although we would prefer a more explicit discussion
and comparison of Bridgestone’s competing expert testimony
from the District Court to aid our appellate review, we cannot
conclude that the Court abused its discretion in violation of
Hydrogen Peroxide. Unlike the District Court’s opinion in
Hydrogen Peroxide, nothing in the District Court’s opinion in
our case suggests that it assumed it was barred from weighing
the credibility of the expert opinions. Instead, it appears that
the Court — consistent with Hydrogen Peroxide — simply
found Gold’s opinion about the similarity of Bridgestone
RFTs to be more persuasive than the opinions put forth by
Bridgestone. This was not an abuse of discretion.

              2.     Common Proof of Proximate
                     Causation

       Having found that Marcus could show a common,
class-wide defect, the District Court then found he could
show, without resort to individual proofs, that this defect
caused the class members’ damages. Considering the
damages that Marcus alleges, we believe the District Court’s
causation finding was an abuse of discretion.




                              36
        Recall that Marcus defines the class in terms of certain
owners and lessees of BMW vehicles with Bridgestone RFTs
that “have gone flat and been replaced.” He claims that “[a]ll
class members were damaged when their tires suffered a flat
and they were forced to pay for a new Tire or when they
purchased road hazard coverage to insulate them from
financial hardship due to cost of the Tires.” Pl’s Am. Br. in
Support of Class Cert. (J.A. 1255). Accordingly, he asserts
that “[e]ach Class member’s damages can be measured by the
cost of a replacement Tire. For Class members who
purchased road hazard coverage, the damages will be the
greater of either the cost of replacement Tires or the cost of
road hazard coverage.” Id. at 1253-54.

       But these damages allegations beg the question of
what caused class members’ tires to go flat and need
replacement. Causation is pivotal to each of Marcus’s claims.
See, e.g., N.J. Stat. Ann. § 12A:2-314 cmt. 13 (discussing
how, in an action based on breach of warranty, “it is of course
necessary to show . . . that the breach of warranty was the
proximate cause of the loss sustained,” and that “an
affirmative showing by the seller that the loss resulted from
some action or event following his own delivery of the goods
can operate as a defense”). Here the District Court should
have addressed an undisputed, fundamental point: any tire
can “go flat” for myriad reasons. See J.A. 307-308, 448.
Even “defective” tires can go flat for reasons completely
unrelated to their defects. Critically, to determine why a
particular class member’s Bridgestone RFT has “gone flat
and been replaced” requires an individual examination of that
class member’s tire. See J.A. 305, 399, 1476-77. These
individual inquiries are incompatible with Rule 23(b)(3)’s
predominance requirement.

     In another RFT case brought against BMW and
Goodyear involving nearly identical allegations as those




                              37
Marcus makes here, Judge Holwell of the United States
District Court for Southern District of New York denied class
certification and aptly explained why individual issues of
causation create irremediable predominance problems:

      Even if the plaintiffs were to show that the
      Goodyear RFTs suffered from a common
      defect, they would still need to demonstrate that
      this defect caused each class member’s RFT to
      puncture. But tires can puncture for any
      number of reasons, and not all of these reasons
      will relate to the defect. As defendants properly
      note, RFTs can go flat for reasons that would
      also cause a standard radial tire to go flat, for
      example, if the driver ran over a nail, tire
      shredding device, or large pothole, or if a
      vandal slashed the tire. . . . [P]laintiff would
      have to demonstrate in each individual case that
      the tire punctured for reasons related to the
      defect, rather than for a reason that would cause
      any tire to fail.

Oscar v. BMW of N. Am., LLC, 274 F.R.D. 498, 511
(S.D.N.Y. June 7, 2011) (“Oscar I”). 11 Other federal courts
have also recognized that suits alleging defects “involving
motor vehicles often involve complicated issues of individual
causation that predominate over common questions regarding
the existence of a defect.” Id. at 510 (collecting cases); see

11
   After Judge Holwell denied Oscar’s motion for class
certification, Judge Engelmayer denied Oscar’s second
motion for class certification based on causation and
predominance problems. See Oscar v. BMW of N. Am., LLC,
No. 09 Civ.11 (PAE), 2012 WL 2359964 (S.D.N.Y. June 19,
2012) (“Oscar II”).




                             38
also Chin v. Chrysler Corp., 182 F.R.D. 448, 455 (D.N.J.
Sept. 11, 1998) (refusing to certify a class of purchasers and
lessee of vehicles with allegedly defective anti-lock brake
systems because, among other things, “[e]ven where the
alleged defect has manifested itself, individual issues of
actual cause must be adjudicated”).

        Marcus’s own experience illustrates the problem. Of
the two tires he presented for inspection in this lawsuit, one
went “flat” and was replaced because he ran over a jagged
chunk of metal and the other because he ran over a sharp
object that tore and gouged the tire and damaged the sidewall.
See J.A. 300, 400, 409-10. The experts agree that the two
tires could not have been repaired and that any tire (run-flat or
conventional) would also have been damaged under the
circumstances. See J.A. 309-10, 400, 412, 414, 426. In other
words, it is undisputed that even if Marcus could prove that
Bridgestone RFTs suffer from common, class-wide defects,
those defects did not cause the damage he suffered for these
two tires: the need to replace them. In this sense, Marcus is
no different than a class member who, seconds after buying
his car, pulls off the dealership lot and runs over a bed of
nails, as neither can claim a “defect” caused his tires to go flat
and need replacement. Because Marcus’s common law
claims require an individualized inquiry into why any
particular consumer’s Bridgestone RFTs went flat and had to
be replaced, the District Court abused its discretion in finding
that the claims satisfy the predominance requirement.

       B. The New Jersey Consumer Fraud Act Claims

       Next, we turn to the District Court’s certification of
Marcus’s NJCFA claims. At the outset, it is important to
disentangle two fundamental questions that are at the core of
the District Court’s analysis but that can be conflated: (1)
Under New Jersey law, what must a plaintiff prove to succeed




                               39
on an NJCFA claim and what evidence can a defendant put
forth to rebut and defeat that claim?; and (2) When a plaintiff
seeks to certify an NJCFA claim for class treatment under
Rule 23(b)(3), when might common questions of fact fail to
predominate over individual ones?

      We begin with examining the elements of a NJCFA
claim. The NJCFA prohibits certain deceptive commercial
behavior that it calls “unlawful practice[s].”

             The act, use or employment by
             any person of any unconscionable
             commercial practice, deception,
             fraud, false pretense, false
             promise, misrepresentation, or the
             knowing,               concealment,
             suppression, or omission of any
             material fact with intent that
             others     rely      upon      such
             concealment, suppression or
             omission, in connection with the
             sale or advertisement of any
             merchandise or real estate, or with
             the subsequent performance of
             such person as aforesaid, whether
             or not any person has in fact been
             misled, deceived or damaged
             thereby, is declared to be an
             unlawful practice . . . .

N.J. Stat. Ann. § 56:8-2. The Attorney General of New
Jersey may take action under the NJCFA to address an
“unlawful practice” and, in doing so, “does not have to prove
that the victim of the fraudulent conduct had ‘in fact been
misled, deceived or damaged thereby . . . .’ ” Meshinsky v.
Nichols Yacht Sales, Inc., 541 A.2d 1063, 1067 (N.J. 1988).




                              40
      A private plaintiff, however, must do more than prove
an “unlawful practice.” Another section of the NJCFA
provides that

      [a]ny person who suffers any ascertainable loss
      of moneys or property, real or personal, as a
      result of the use or employment by another
      person of any method, act, or practice declared
      unlawful under this act or the act hereby
      amended and supplemented may bring an action
      or assert a counterclaim therefor in any court of
      competent jurisdiction.

N.J. Stat. Ann. § 56:8-19 (emphases added). So, “[w]hile the
Attorney General does not have to prove that the victim was
damaged by the unlawful conduct, a private plaintiff must
show that he or she suffered an ‘ascertainable loss . . . as a
result of’ the unlawful conduct.” Meshinsky, 541 A.2d at
1067. 12

      An “ascertainable loss” is “either an out-of-pocket loss
or a demonstration of loss in value” that is “quantifiable or
measurable.” Thiedemann v. Mercedes-Benz U.S.A., LLC,
872 A.2d 783, 792-93 (N.J. 2005). Put differently, a plaintiff
is not required to show monetary loss, but only that he

12
   At times, Marcus erroneously suggests that the lower
standard of proof applicable to actions by the Attorney
General applies to his claims as well. See Marcus Br. at 22-
23 (“Even if . . . class members had differing levels of
knowledge, such an inquiry is irrelevant under the NJCFA
because Defendants may be liable under the NJCFA ‘whether
or not any person has in fact been misled, deceived or
damaged’ by their deception.”) (quoting N.J. Stat. Ann.
§ 56:8-2).




                             41
purchased something and received “less than what was
promised.” Union Ink Co., Inc. v. AT&T Corp., 801 A.2d
361, 379 (N.J. Super. Ct. App. Div. 2002); see also In re
Mercedes-Benz Tele Aid Contract Litig., 257 F.R.D. 46, 73
(D.N.J. Apr. 24, 2009) (“[T]he sum of each class member’s
loss is the amount necessary to fulfill his or her expectation of
a functioning [product].)”.

        Importantly, unlike common law fraud, the NJCFA
does not require proof of reliance. See Gennari v. Weichert
Co. Realtors, 691 A.2d 350, 366 (N.J. 1997). That is, it does
not require proof that a consumer would not have purchased a
product absent the alleged unlawful practice or even proof
that the unlawful practice played a substantial part in his or
her decisionmaking. Cf. Restatement (Second) of Torts
§ 546. Nonetheless, “the CFA requires a consumer to prove
that [his or her] loss is attributable to the conduct that the
CFA seeks to punish by including a limitation expressed as a
causal link.” Bosland v. Warnock Dodge, Inc., 964 A.2d 741,
748 (N.J. 2009); see also Meshinsky, 541 A.2d at 1067 (“[A]
plaintiff must establish ‘the extent of any ascertainable loss,
particularly proximate to a misrepresentation or unlawful act
of the defendant condemned by the [Act].’”) (quoting
Ramanadham v. N.J. Mfrs. Co., 455 A.2d 1134, 1136 (N.J.
Super. Ct. App. Div. 1982)). In other words, the alleged
unlawful practice must be a proximate cause of the plaintiff’s
ascertainable loss.

       Here, Marcus argues that BMW and Bridgestone
“violated the NJCFA by failing to disclose salient facts about
the Tires that would be material to the average consumer who
is not knowledgeable about tires.” Marcus Br. at 21.
Specifically, he asserts that they failed to disclose the alleged
“defects” previously discussed (i.e., susceptibility to damage,
repairability, exorbitant price, etc.). He claims that, as a
result of BMW’s and Bridgestone’s wrongdoing, he suffered




                               42
two forms of ascertainable loss: (a) he spent money to
replace his tires that went flat, and (b) he leased a product that
was worth less than what he expected. See J.A. 101, 103
(alleging ascertainable loss as “monies spent to replace the
Tires and/or in diminution in value”).

        To the extent Marcus relies on the cost of replacing his
tire as his ascertainable loss, his claims cannot meet the
predominance requirement for the reasons related to causation
discussed above.         See Oscar I, 274 F.R.D. at 513
(“[D]etermining whether each tire failed as a result of the
allegedly concealed defect or as a result of unrelated issues,
e.g., potholes or reckless driving habits, will devolve into
numerous mini-trials.”).         The District Court’s NJCFA
analysis, however, seems to have proceeded on the
assumption that class members’ ascertainable losses would be
the value of the product they expected to purchase minus the
value of the product they actually purchased. The Court
noted that, with respect to ascertainable loss, “[t]he relevant
issue . . . is whether the class members got less than what they
expected.” Marcus, 2010 WL 4853308 at *11. Hence unlike
his common law claims, Marcus’s NJCFA claims proceed on
the theory that class members suffered a loss the instant they
purchased or leased their cars, not when their tires went flat.
Compare J.A. 101, 103 (alleging with respect to NJCFA
claims ascertainable loss as “monies spent to replace the Tires
and/or in diminution in value”), with Pl’s Am. Br. in Support
of Class Cert. (J.A. 1255) (arguing with respect to the
common law claims that “[a]ll class members were damaged
when their tires suffered a flat and they were forced to pay for
a new Tire or when they purchased road hazard coverage to




                               43
insulate them from financial hardship due to cost of the
Tires”). 13

       In response, BMW and Bridgestone point out that a
person cannot succeed on an NJCFA claim against them if
that person knew about the alleged “defects,” yet decided to
purchase or lease a BMW anyway. In such a case, under the
NJCFA any alleged unlawful practice by the defendants
would not have been the proximate cause of the
knowledgeable consumer’s ascertainable loss. Turning to the
requirements of Rule 23, they then point out that what a
particular class member knew about Bridgestone RFTs before
purchase or lease would require an individualized inquiry,
making Marcus’s NJCFA claims not susceptible to proof with
common, class-wide evidence.

       The District Court concluded that a “presumption of
causation” should apply to Marcus’s NJCFA claims, and
therefore that common issues of fact would predominate. See
Marcus, 2010 WL 4953308 at *12. According to the Court, a
causal relationship between an alleged unlawful practice and
a consumer’s ascertainable loss may be presumed under the
NJCFA when a defendant is alleged to have omitted (rather


13
   We do not consider whether Marcus’s damages allegations
raise another set of predominance problems on which we may
soon receive relevant guidance from the Supreme Court. See
Comcast Corp. v. Behrend, No. 11-864, --S. Ct.-- (June 25,
2012) (granting certiorari on the question of “[w]hether a
district court may certify a class action without resolving
whether the plaintiff class has introduced admissible
evidence, including expert testimony, to show that the case is
susceptible to awarding damages on a class-wide basis”).




                             44
than affirmatively misrepresented) material information in
written representations and when a defendant’s marketing
statements do not differ from one consumer to another. Id. If
the Court is correct, then Marcus would be able to prove his
NJCFA claims with nothing more than evidence of BMW’s
and Bridgestone’s “unlawful practices” (thus common issues
of fact would predominate).

       To justify this conclusion, both New Jersey law and
Rule 23 require factual findings that the District Court did not
make. What a consumer knew about Bridgestone RFTs prior
to purchasing or leasing his or her car is highly relevant to
whether that consumer can succeed on an NJCFA claim. The
District Court correctly noted that “[t]he relevant issue . . . is
whether the class members got less than what they expected.”
Marcus, 2010 WL 4853308 at *11. But what a class member
“expected” of Bridgestone RFTs and BMWs depends on what
information, if any, about the alleged defects was available
during the class period and whether that class member knew
about it. If a consumer did know about the “defects” but,
despite that knowledge, still decided to purchase or lease a
BMW at the same price anyway — because, for example, he
or she decided that the other safety and convenience benefits
RFTs and BMWs offer outweigh the costs of their defects —
then the consumer would not have received something less
than expected. If the evidence indicates that this could be
true for a significant number of class members, then common
questions of fact will not predominate. Instead, individual
issues about what each class member expected when
purchasing or leasing his or her car would swamp the inquiry,
making the NJCFA claims inappropriate for class treatment.
Because, as we explain below, the District Court made its
“presumption of causation” ruling without making key factual
findings that the NJCFA and Rule 23 require, it is an “errant
conclusion of law” and an abuse of discretion. Hydrogen
Peroxide, 552 F.3d at 312.




                               45
       The Supreme Court of New Jersey has addressed when
a “presumption of causation” may apply to NJCFA claims in
two cases: International Union of Operating Engineers Local
No. 68 Welfare Fund v. Merck & Co., 929 A.2d 1076 (N.J.
2007), and Lee v. Carter-Reed Co., LLC, 4 A.3d 561 (N.J.
2010). Both cases arose in the context of class actions
brought under the New Jersey rule that, like Rule 23(b)(3),
requires a finding of predominance. See N.J. Ct. R. 4:32-
1(b)(3). Although we must follow a state’s highest court
when interpreting state law, see Ill. Nat’l Ins. Co. v. Wyndham
Worldwide Operations, Inc., 653 F.3d 225, 231 (3d Cir.
2011), we decide the legal standards that Rule 23 requires as
a matter of federal law. See Hydrogen Peroxide, 552 F.3d at
312. Given this confluence of state and federal law, we take
pains to isolate what the NJCFA requires and what Rule 23
requires in this case.

       International Union involved a putative NJCFA class
action against Merck, the manufacturer and marketer of the
pain medication Vioxx. The class consisted of “third-party
payors,” such as corporate health insurers and union benefit
organizations, who administer health benefit plans and make
payments to pharmaceutical companies for medications
prescribed to their members. Int’l Union, 929 A.2d at 1080.
The plaintiff alleged that Merck fraudulently marketed Vioxx
as safer and more effective than similar medications, and
thereby caused class members to afford Vioxx preferred
status in their “formularies,” the approved listings of drugs
third-party payors have authorized for purchase. Id. at 1080-
81.
       Merck argued that class certification was inappropriate
because class members differed greatly in how their
formularies dealt with Vioxx, especially as new information
about the drug became available. Id. at 1081. Initially, some
third-party payors gave Vioxx preferred status and assigned it




                              46
to a low co-payment tier. Others put it in a non-preferred tier
with high co-payments. Critically, Merck offered evidence
that third-party payors, when they eventually learned of the
supposedly fraudulent misrepresentations and omissions, did
not react uniformly. Id. Merck’s expert testified that
decisionmakers for third-party payors “responded to ongoing
releases of information about Vioxx in different ways, with
some altering its placement in their formularies.” Id. Merck
asserted that

       the essence of the claims must be that each class
       member was injured individually when it
       decided, based on defendant’s allegedly
       fraudulent conduct, to include Vioxx in its
       formulary and, more to the point, when it paid
       for the drug purchased by plan members in its
       home state. . . . [B]ecause each class member
       made that evaluation at different times and
       based on different criteria and because each
       reacted differently with regard to formulary
       placement even after the facts that allegedly
       prove the fraud became known, there are
       overwhelmingly individual, rather than
       common, questions of law and fact.

Id. at 1087 (emphasis added).

      The Supreme Court of New Jersey agreed with
Merck that certification of a NJCFA class is not proper
when class members do not react to misrepresentations
or omissions in a sufficiently similar manner.

      Plaintiff does not suggest that each of these
      proposed class members, receiving the same
      information from defendant, reacted in a
      uniform or even similar manner. Rather, the




                                47
      record speaks loudly in its demonstration that
      each third-party payor . . . made individualized
      decisions concerning the benefits that would be
      available to its members for whom Vioxx was
      prescribed. The evidence about separately
      created formularies, different types of tier
      systems, and individualized requirements for
      approval or reimbursement imposed on various
      plans’ members and, to some extent, their
      prescribing physicians, are significant. That
      evidence convinces us that the commonality of
      defendant’s behavior is but a small piece of the
      required proofs. Standing alone, that evidence
      suggests that the common fact questions
      surrounding what defendant knew and what it
      did would not predominate.

Id. (emphasis added).
        As a matter of substantive New Jersey law,
International Union instructs that when a plaintiff knows the
truth behind a fraudulent misrepresentation or omission, that
plaintiff may not succeed under the NJCFA. Merck presented
evidence that some third-party payors knew about “the facts
that allegedly prove the fraud” but did not alter the placement
of Vioxx in their formularies. Id. at 1087. Even if other class
members did not know that Vioxx was not a safer and more
effective pain medication than other available products, the
evidence “spoke loudly” that third-party payors reacted very
differently to the available information. So from the class
action perspective, the case also makes clear that “the
commonality of [the] defendant’s behavior is but a small
piece of the required proofs” if class members do not react to
defendants’ conduct in a sufficiently “uniform or even similar
manner.” Id.




                              48
       Three years later, New Jersey’s Supreme Court
decided Lee v. Carter-Reed Company, L.L.C., which the
Court described as “fully in line” with International Union.
Lee, 4 A.3d at 577. In Lee, a plaintiff sought to certify a class
of purchasers of Relacore, a dietary supplement the
defendants marketed as a weight-reduction product with the
additional benefits of lessening anxiety and elevating mood.
Id. at 566. According to the plaintiff, the defendants
misrepresented the benefits of Relacore in their advertising
and promotions. Id. The Court held that the plaintiff’s
NJCFA claims satisfied the predominance requirement. Id. at
579-80. It noted that “[i]f the entire marketing scheme was
based on fictional benefits that Relacore offered, then whether
the class member enjoyed good or impaired health or took
other medications would hardly matter.” Id. at 580. The
Court continued that “[w]hen all the representations about the
product are baseless, a trier of fact may infer the causal
relationship between the unlawful practice — the multiple
deceptions — and the ascertainable losses, the purchases of
the worthless product.” Id.

        Not surprisingly, the Lee Court gave no indication that
there was evidence of any class members who could have
known that Relacore was a “worthless product” but decided
to purchase it anyway. Such purchasers would not have been
able to succeed on their NJCFA claims under New Jersey
law. Turning to the predominance requirement, the Lee Court
noted that, “[i]n contrast to this case, International Union
involved a proposed class of diverse entities, which the
plaintiff did not suggest ‘reacted in a uniform or even similar
manner’ to the same information broadcast by Merck.” Id. at
582 (quoting Int’l Union, 929 A.2d at 1076).

       Read together, International Union and Lee convince
us that, before applying a “presumption of causation” to an
NJCFA claim, a court must consider not only the defendants’




                               49
course of conduct, but also that of the plaintiffs. Specifically,
it must consider whether plaintiffs could have known the truth
underlying the defendant’s fraud. See McNair v. Synapse
Grp., Inc., No. 06-5072 (JLL), 2009 WL 1872582, at *10
(D.N.J. June 29, 2009) (“Thus, to establish causation under
the NJCFA the New Jersey Supreme Court [in International
Union] looked not only to the defendant’s conduct but also to
the class members’ conduct . . . .”).
        Although not binding on us, we also find the Supreme
Court of New Jersey’s predominance rulings to be instructive.
In the class action context, if the truth behind alleged defects
is knowable and if evidence suggests that class members did
not react to information about the product they purchased or
leased in a sufficiently similar manner such that common
issues of fact would predominate, then certification is
improper. See Demmick v. Cellco P’ship, No. 06-2163 (JLL),
2010 WL 3636216, at*16 (D.N.J. Sept. 8, 2010) (“[A]lleging
a uniform course of conduct by itself is not sufficient to
satisfy the predominance element for the causation element of
a NJCFA claim.”).

       Relying heavily on the Appellate Division of the New
Jersey Superior Court’s decision in Varacallo v.
Massachusetts Mutual Life Insurance, 752 A.2d 807 (N.J.
Super. Ct. App. Div. 2000), Marcus argues nonetheless that
we need not consider class members’ conduct here. In
Varacallo, however, the record did not indicate that the facts
underlying the alleged fraud were knowable to class members
or, even if they were, that a sufficient number of class
members would have purchased the product anyway.

       The case involved a putative class of New Jersey
residents who purchased so-called “vanishing premium”
whole life insurance policies. Id. at 808. A “vanishing
premium” policy allows insureds to pay premiums out-of-




                               50
pocket for a limited number of years only, until such time as
dividends can completely fund the purchased plan. Id.
Plaintiffs claimed that Mass Mutual violated the NJCFA by
intentionally inflating its advertised dividend rates and then
concealing a plan to reduce dividends to insupportable levels.
They contended that this information was not revealed to
agents who used Mass Mutual’s prepared illustrations in
selling the policies. Id. Mass Mutual countered that class
certification would be improper because individual issues of
causation would predominate over common issues of law and
fact.

       The Court held that if the plaintiffs established the core
issue of liability, then they would be entitled to a
“presumption of reliance and/or causation.” Id. at 818. It
explained:

       It is inconceivable to us, considering the
       assumption that Mass Mutual’s liability is
       premised on a knowing omission of material
       information, that discovery will reveal more
       than a very small number of policyholders who
       would have purchased an N-Pay Policy, rather
       than a competitor’s policy, if the Mass Mutual
       literature stated that the illustrated dividends
       “probably will,” rather than “may,” decrease
       and that the payout period “probably will,”
       rather than “may,” be longer than projected.
       Plaintiffs are required to prove only that
       defendant’s conduct was a cause of damages.
       They need not prove that Mass Mutual’s
       conduct was the sole cause of loss. . . . . It may
       be that some extraordinary sales agent could
       overcome such negative information[,] thereby
       becoming the superceding cause of a




                               51
      policyholder’s loss, but we think it a small
      possibility.

Id. at 816-17. In short, unlike in International Union, there
was no evidence that class members could have known the
truth behind the defendant’s representations and it was
“inconceivable” that “more than a very small number” would
have purchased their policies despite knowing the risks that
defendants allegedly concealed.

       In this case, the District Court should not have focused
exclusively on BMW’s and Bridgestone’s conduct, and
should have made factual findings critical to the
predominance analysis. Before certifying a class, the Court
needed to have found (among other things) either (1) that the
alleged defects were not knowable to a significant number of
potential class members before they purchased or leased their
BMWs, or (2) that, even if the defects were knowable, that
class members were nonetheless relatively uniform in their
decisionmaking, which would indicate that, at most, only an
insignificant number of class members actually knew of the
alleged defects and purchased or leased their cars at the price
they did anyway. These findings cannot be side-stepped.
They are necessary to determine whether the predominance
requirement is met in this case. See Hydrogen Peroxide, 552
F.3d at 316-18. If class members could have known of the
alleged defects and the evidence shows that they do not react
to information about the cars and tires they purchased or
leased in a sufficiently uniform manner, then individual
questions related to causation will predominate. See In re
Ford Motor Co. E-350 Van Prods. Liab. Litig. (No. II), No.
03-4558, 2012 WL 379944 at *14-*15 (D.N.J. Feb. 6, 2012)
(denying certification because evidence showed that
significant information about the alleged defects was in the
public domain and, as a result, class members who knew “the
E-350 van to have significant handling problems will have a




                              52
difficult time proving causation, and in doing so, they would
not rely on common proof”).

       Marcus disputes that the drawbacks of the tires were
knowable to class members before purchase. He claims that
“[d]efendants have not produced any evidence showing that
that information [about the drawbacks] was or could have
been communicated to some class members prior to
purchase.” Marcus Br. at 36. The defendants have, however,
shown significant evidence that the allegedly omitted
information was available to class members from various
sources. See, e.g., J.A. 462-554; 940-948, 961-1108;
2308-2310, 2313. The District Court did not explicitly
address this issue, however, and it should be the first Court to
do so.
        Furthermore, the District Court may find that class
members did not react uniformly when presented with
information about the cars they purchased or leased. The
evidence might suggest that a significant number of class
members could have known of the alleged “defects,” but
decided to purchase or lease their cars at the same price
anyway. This may be so because other class members may
consider the features of Bridgestone RFTs and BMWs that
Marcus styles as “defects” to be simply trade-offs. Some
purchasers or lessees may have found that the significant
safety and convenience benefits RFTs offer in the event of a
“flat” tire outweighed their downsides. See, e.g., J.A. 961
(“Despite the disadvantages and inconveniences of run-flat
tires for many, Consumer Reports believes that the safety
benefits can outweigh the downsides.”). Others may simply
have had the means to purchase or lease the luxury car of
their choice and brush off how “exorbitantly” expensive it is
to replace their tires and how frequently they must do that.
“For some consumers, the RFTs may have been an important
factor; for others, not at all; for others, somewhere in between




                              53
. . . .” Oscar II, 2012 WL 2359964 at *4. If, on remand, the
evidence shows that no more than very few class members
could have known of the alleged “defects” and — for reasons
either related or unrelated to RFTs — would have still
purchased or leased their cars at the same price despite that
knowledge, then perhaps Marcus’s NJCFA claims may be
suitable for class treatment. If not, then individual proof
would be needed to determine whether a particular class
member broke the causal link between defect and
ascertainable loss by purchasing or leasing a car despite
knowing of the alleged defects.

       That would distinguish this case from Lee and
Varacallo. Lee involved a “worthless product” for which “all
representations . . . [were] baseless.” 4 A.3d at 580. There
was no reason for the Lee Court to believe that a significant
number of class members would, despite knowing that the
product was worthless, purchase Relacore anyway. Similarly,
in Varacallo it was “inconceivable” that “more than a very
small number” of plaintiffs would purchase a vanishing
premium insurance policy despite knowing that the promised
dividend rates were inflated, making that knowledge a
“superceding cause of a policyholder’s loss.” 752 A.2d at
816-17. Here, if the evidence shows on remand that the
“defects” were knowable and that more than a very small
number of class members would have purchased or leased
their cars despite knowing of those defects, then Jeffrey
Marcus is destined to meet the same fate on his RFT claims
as Gerald Oscar met on his. See Oscar I, 274 F.R.D. 498;
Oscar II, 2012 WL 2359964.




                             54
                    VI.    CONCLUSION

        With this context, we vacate the District Court’s
certification order and remand for proceedings consistent with
this opinion.




                             55